Citation Nr: 9921420	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-08 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for varicose veins of the 
lower extremities.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for back disability.

3.  Entitlement to service connection for skin disability.

4.  Entitlement to service connection for residuals of eye 
injuries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel


INTRODUCTION

The veteran served on active duty for training from November 1972 
to March 1973 and on active duty from October 1990 to June 1991.  
This matter came to the Board of Veterans' Appeals (Board) on 
appeal of decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois. 


FINDING OF FACT

The claim for service connection for skin disability is 
plausible.


CONCLUSION OF LAW

The claim for service connection for skin disability is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim for 
service connection for skin disability.  The United States Court 
of Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999, hereinafter Court) 
has stated that the quality and quantity of evidence required to 
meet this statutory burden depends upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect that 
the claim is plausible or possible is required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must be 
evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992).  

Although service medical records pertaining to the veteran's 
active service do not document the presence of any skin disorder 
other than a reaction to a spider bite, the record does contain 
medical evidence of skin problems in December 1993 and 
thereafter.  Moreover, a December 1993 service record shows that 
the veteran gave a history of developing a rash while serving in 
Saudi Arabia and that the assessment included rule out a skin 
disorder secondary to chemical exposure during the veteran's 
Persian Gulf service.  The medical evidence suggesting that the 
veteran currently has a chronic skin disorder and the December 
1993 medical opinion suggesting that the veteran's skin disorder 
could be etiologically related to his Persian Gulf service are 
sufficient to establish that the veteran's claim is well 
grounded.  


ORDER

The Board having determined that the veteran's claim for service 
connection for skin disability is well grounded, the appeal is 
granted to this extent.


REMAND

VA has a duty to assist the veteran in the development of facts 
pertinent to his well-grounded claim for service connection for 
skin disability.  38 U.S.C.A. § 5107(a).  Although the record 
reflects that the veteran was provided a VA dermatology 
examination in May 1998 and that the examiner expressed his 
opinion that the veteran's skin disorders were not connected to 
the veteran's Persian Gulf service, the examiner provided no 
explanation for his opinion.  

The Board further notes that the veteran alleges that he received 
treatment at the West Side VA Medical Center for some or all of 
the disabilities at issue shortly after his discharge from 
service.  He has provided a copy of a June 1991 letter he 
received from the West Side VA Medical Center reminding him of an 
appointment scheduled for August 1991.  

The record reflects that in August 1994, the RO requested the 
Hines VA Medical Center and West Side VA Medical Center to 
provide copies of the veteran's treatment records.  Copies of 
records pertaining to treatment of the veteran at the Hines VA 
Medical Center were received in September 1994.  In September 
1994, the RO also received notification from the West Side VA 
Medical Center that the veteran's records had been sent to the 
Hines VA Medical Center in July 1994.  Although there is an 
indication in the record that the RO made another attempt in 
March 1998 to obtain the veteran's West Side VA Medical Center 
records, no response to this attempt is of record. 

In light of these circumstances, the case is REMANDED to the RO 
for the following actions:

1.  The RO should request the veteran 
to identify specific names, addresses, 
and approximate dates of treatment for 
all health care providers, private and 
VA, who may possess additional records 
pertinent to his claims.  When the 
requested information and any 
necessary authorizations have been 
received, the RO should attempt to 
obtain copies of all pertinent records 
which have not already been obtained.  

2.  In any event, the RO should 
request the Hines VA Medical Center 
and the West Side VA Medical Center to 
provide a copy of all records in their 
possession pertaining to treatment or 
evaluation of the veteran.

3.  The veteran should be requested to 
provide medical evidence, such as an 
opinion from a physician, linking 
current back, eye and varicose vein 
disabilities to service.

4.  Then, the veteran should be 
provided a VA dermatology examination 
by a physician with appropriate 
expertise to determine the nature, 
extent and etiology of all currently 
present skin disorders.  Any indicated 
studies should be performed.  In 
addition, the examiner should provide 
an opinion, with respect to each 
currently diagnosed skin disorder, as 
to whether it is at least as likely as 
not that such disorder had its onset 
during the veteran's period of active 
duty from October 1990 to June 1991 or 
is etiologically related to such 
service.  The examiner should also 
indicate whether the veteran has any 
skin abnormalities which are not 
attributable to a known clinical 
diagnosis.  The rationale for all 
opinions expressed should also be 
provided.  The claims folder must be 
made available to and reviewed by the 
examiner.

5.  Thereafter, the RO should review 
the claims folder and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the 
issues on appeal.  

6.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his 
representative an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this REMAND, 
the Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is otherwise 
notified by the RO.

This case must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

